Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.534    Page 1 of 54




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JENNISE SAMUELS NOEL,

                    Plaintiff,                      Case No. 19-10244

 v.                                                 Paul D. Borman
                                                    United States District Judge
 MACARTHUR CORPORATION and
 JACK VAN DEN BOOGAART,

                Defendants.
 _________________________________/

           OPINION AND ORDER GRANTING DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT (ECF NO. 15)

      This case involves Plaintiff Jennise Samuels Noel’s claims against her former

employer, Defendant MacArthur Corporation, and her former supervisor, Defendant

Jack van den Boogaart, for interference and retaliation in violation of the Family and

Medical Leave Act (“FMLA”) and discrimination and failure to accommodate in

violation of the Americans with Disabilities Act (“ADA”).              According to

Defendants, after receiving Plaintiff’s notice that she was looking for other

employment, Defendants recruited and hired her replacement, and then informed

Plaintiff that her employment would end after the new hire’s training period.

Plaintiff disputes that she gave notice of her resignation and claims instead that


                                          1
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20      PageID.535    Page 2 of 54




Defendants refused to reinstate her to her job upon expiration of her FMLA leave,

and instead terminated her employment in violation of the FMLA and ADA.

      Now before the Court is Defendants’ Motion for Summary Judgment, in

which they argue that Plaintiff’s FMLA and ADA claims are without merit and

should be dismissed as a matter of law, and that Plaintiff should be precluded from

seeking economic damages based on her representation to the Social Security

Administration that she was totally disabled. (ECF No. 15.) Plaintiff has responded

to this motion (ECF No. 17) and Defendants have replied (ECF No. 18). The motion

is thus fully briefed and ready for adjudication. The Court has determined, pursuant

to E.D. Mich. L.R. 7.1(f), that a hearing is not necessary and decides the matter on

the written submissions.      For the reasons that follow, the Court GRANTS

Defendants’ Motion for Summary Judgment.

           I.        FACTUAL AND PROCEDURAL BACKGROUND

      A.        Factual Background

                1.    Plaintiff’s Employment with MacArthur

      Plaintiff began her employment with MacArthur as an Outside Sales

representative in 2005. (ECF No. 15-2, Plaintiff Deposition Tr. at p. 19, PgID 131.)

MacArthur subsequently reorganized the sales team, and Plaintiff agreed to take on

the position of Inside Sales representative. (Id. at pp. 23-25, PgID 132.) MacArthur

                                         2
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.536   Page 3 of 54




had two Inside Sales representatives, including Plaintiff. (Id. at p. 26, PgID 133.)

The Inside Sales representatives were responsible for, among other things,

supporting customer inquiries or concerns, launching the quote process, and

assisting the Outside Sales team with the team’s larger, targeted customer accounts.

(Id. at p. 24, PgID 132; ECF No. 15-3, Job Description.)

            2.     Plaintiff’s Modified Work Schedule

      In 2011, Plaintiff requested a modified work schedule because of her

treatment for lupus, wherein she worked from home two days a week on Mondays

and Fridays. (Plaintiff Dep. at pp. 57-59, 61-63, PgID 140-42.) Plaintiff testified

that she was diagnosed with lupus in 2010, and with necrotizing myopathy in late

2011 or early 2012. (Id. at p. 53, PgID 139.) She described necrotizing myopathy

as causing decreased muscle function in her arms and legs and that she is sometimes

unable to walk, and she described lupus as causing decreased kidney function. (Id.

at pp. 54-56, PgID 140.) The modified work schedule was initially intended to be

reevaluated every six months, but it was continued without re-evaluation throughout

Plaintiff’s employment, until her termination in 2018. (Id. at pp. 63-64, PgID 142.)

            3.     Defendant Jack van den Boogaart Re-Hired at MacArthur

      In October 2016, Defendant Jack van den Boogaart returned to MacArthur

(after leaving in 2010) as its Vice President – Sales and Marketing, to oversee

                                         3
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.537    Page 4 of 54




Outside and Inside Sales. (ECF No. 15-4, Jack van den Boogaart Deposition Tr. at

pp. 4, 35, PgID 181, 189.) Plaintiff and van den Boogaart met in January 2017 to

discuss her annual performance evaluation, in accordance with MacArthur’s annual

review practice, in which the Company evaluates employee compensation at the end

of January based on the prior year’s performance. (Id. at p. 22, PgID 186.) The

budget is then set for that year taking into account any compensation adjustments,

and those adjustments go into effect in February. (Id.) Plaintiff received a good

evaluation in January 2017 and a salary increase, which she accepted without any

objection or attempt to negotiate a higher salary. (Id. at pp. 36, 38, PgID 189-90.)

      In or around February or March of 2017, van den Boogaart inquired of Wendi

Lloyd, MacArthur’s Controller, regarding the reason for Plaintiff’s modified work

schedule. (ECF No. 15-5, Wendi Lloyd Deposition Tr. at p. 20, PgID 201 (stating

she became aware of the reason for Plaintiff’s accommodated work schedule

“[p]robably when Jack asked me if there was a documented reason as to why she

[Jennise] had Mondays and Fridays from home when no other employee did.”).)

Lloyd looked through Plaintiff’s records and found that Plaintiff had been granted

two temporary, 60-day leaves, but found “nothing in the file that would indicate that

that was in any way part of her current arrangement.” (Id. at p. 19, PgID 201.) Lloyd

also discovered that Plaintiff “had had FMLA previously, and that she’d had a

                                          4
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.538   Page 5 of 54




diagnosis of lupus.” (Id.) Van den Boogaart testified that he did not become aware

of Plaintiff’s medical condition (lupus) until February 2017, when she did not feel

well during one of their meetings and volunteered to him that she had lupus and her

medicine caused her not to feel well. (van den Boogaart Dep. at pp. 40-41, PgID

190.)

              4.    Plaintiff’s Request for a Salary Increase

        In or around May 2017, Plaintiff informed van den Boogaart that she believed

her compensation should be higher, complaining that she had been performing more

work because of the two Outside Sales Representatives in Mexico. (van den

Boogaart Dep. at pp. 22, 35-36, PgID 186, 189.) Specifically, Plaintiff complained

that she was having to take a lead on those representatives’ accounts and that they

were not attending customer meetings or completing quotes and requests from

customers. (Plaintiff Dep. at pp. 79-80, PgID 146; van den Boogaart Dep. at p. 46,

PgID 192.)

        In the course of assessing Plaintiff’s compensation and determining whether

the Company could justify a pay increase outside of the normal performance

assessment cycle (in January), and “brainstorming” whether Plaintiff could take on

additional duties, van den Boogaart asked Plaintiff about the duration of her

“modified work schedule.” (van den Boogaart Dep. at p. 48, PgID 192; Plaintiff

                                          5
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.539    Page 6 of 54




Dep. at pp. 98-99, PgID 151 (stating van den Boogaart asked her “when is your

accommodation going to end?”).) Van den Boogaart also asked Plaintiff to send him

an outline of the additional duties she was doing “above or outside of the scope of

[her] work” by May 5, 2017 for consideration regarding a pay increase. (van den

Boogaart Dep. at p. 49, PgID 192.)

             5.    Plaintiff Reaches Her “Breaking Point” in May 2017

      Plaintiff emailed van den Boogaart on May 5, 2017, stating that she had

“reached [her] breaking point” and that :

      … it seems that the time has come and I need to seriously consider
      other employment. It’s not just the fact that the compensation does
      not match the duties and workload but it’s more that I am always the
      first in mind when there is a vacancy that needs to be filled temporarily
      or asked to do tasks that others cannot do even when it’s essential to
      their core job function. There certainly has to be some value in my
      ability to step into those roles and yet I find myself having to overly
      justify a request for a salary increase.

(ECF No. 15-6, 5/5/17 Plaintiff Email, PgID 212 (emphasis added).) She continued

that she “understand[s] [her] schedule accommodation to be a concern” but “it seems

time to explore other opportunities” and that she will “be sure to let you know as

soon as I am able to make anything official.” (Id.) Van den Boogaart testified with

regard to Plaintiff’s modified work schedule, however, that no employees

complained about Plaintiff’s modified work schedule and that Plaintiff sufficiently

completed her work with that schedule, and that he in fact gave Plaintiff good
                                     6
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20      PageID.540   Page 7 of 54




evaluations for her performance in 2016 and 2017. (van den Boogaart Dep. at pp.

36-37, 42-43, PgID 189, 191.)

      Van den Boogaart approached Lloyd about Plaintiff’s compensation. (Lloyd

Dep. at p. 20, PgID 201.) Lloyd served as the head of human resources, accounting

and information technology. (Id. at pp. 4-5, PgID 197.) Lloyd researched the market

salary range for Plaintiff’s position and provided that information to van den

Boogaart. (Id. at p. 19, PgID 201.) Lloyd explained that MacArthur aimed to have

salaries fall in the median range to remain competitive, and that the median

compensation for Plaintiff’s position was $48,000, with a low of $36,000 and a high

of $63,000. (Id. at p. 33, PgID 204.) Lloyd found that Plaintiff’s salary of around

$46,000 met the median. (Id.)

      Van den Boogaart then met with Plaintiff on May 9, 2017, and told her that

her compensation was appropriate and that it would not be changed at that time,

“outside of [MacArthur’s] normal process.”      (ECF No. 15-7, 2/2/18 van den

Boogaart Letter, PgID 215.)

            6.     Plaintiff’s May 25, 2017 “Confirmation” of Intent to Leave

      Plaintiff and van den Boogaart had a meeting on May 25, 2017, during which,

according to van den Boogaart, Plaintiff confirmed her decision to leave MacArthur.

(van den Boogaart Dep. at pp. 8-9, PgID 182.) Van den Boogaart asked Plaintiff

                                        7
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.541    Page 8 of 54




whether she would be willing to accept a retention bonus to stay through the end of

2017 while the Company recruited, hired and onboarded a replacement, but Plaintiff

rejected that offer even before a specific amount could be discussed. (Id.; 2/2/18

van den Boogaart Letter, PgID 215; Plaintiff Dep. at pp. 124-25, 126-27, PgID 157-

58.) They also discussed a recommendation letter for Plaintiff and assistance with

her job search. (2/2/18 van den Boogaart Letter, PgID 215.)

             7.    Plaintiff’s June 14, 2017 Meeting with Lloyd

      Van den Boogaart told Lloyd that Plaintiff intended to leave MacArthur.

(Lloyd Dep. at p. 20, PgID 201.) Lloyd testified that she was shocked and that her

“mouth hit the floor” and she immediately contacted Plaintiff to set up a meeting

with her. (Id.)

      Lloyd and Plaintiff met on June 14, 2017 to discuss Plaintiff’s intentions.

(Lloyd Dep. at pp. 20-21, PgID 201.) Lloyd asked Plaintiff if she was looking for

other opportunities, and Plaintiff responded “yes.” (Id.) Lloyd inquired why, and

Plaintiff responded that she felt “overburdened” with mistakes from the Outside

Sales Representatives in Mexico. (Id.) Although Lloyd could not expressly tell

Plaintiff at that time (because of confidentiality concerns), van den Boogaart was in

the process of terminating the relationship with the head of Outside Sales in Mexico

to address some of the issues Plaintiff raised and that van den Boogaart also

                                         8
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.542    Page 9 of 54




separately observed. (van den Boogaart Dep. at pp. 46-47, PgID 192; Lloyd Dep. at

p. 38, PgID 206.) Lloyd, however, did tell Plaintiff, “if you hold on, your situation

may improve.” (Lloyd Dep. at p. 38, PgID 206.) Plaintiff responded that it was “too

late.” (Id.)

       Lloyd then informed Plaintiff that if she intended to leave the company,

MacArthur would have to begin looking for a replacement candidate because it

typically took the company six months to recruit, interview and hire a candidate. (Id.

at pp. 22-23, PgID 202.) Specifically, Lloyd testified:

       And I said, “Just so you know, once you tell me you’re looking for
       another position, I have to step in and protect MacArthur because
       there’s only limited resources that we have, and we can’t be without the
       services. And it takes me six months to get somebody hired in, because
       the bar is high. And I just want to be very, very clear that you
       understand I can’t have two people in the same position. There can
       only be one. So if I hire somebody to replace you, you will have to be
       gone.”

       And her [Plaintiff’s] response, which she repeated at several other
       meetings, was MacArthur has to do what MacArthur has to do.

       And I said, “I’m telling you what is going to happen. I want you to
       understand that.”

       And she said, “Okay.”

(Lloyd Dep. at pp. 22-23, PgID 202.) Lloyd also offered, in response to Plaintiff’s

concerns about her resume and interview skills, to review Plaintiff’s resume, provide


                                          9
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20           PageID.543     Page 10 of 54




 her own resume as a sample, and set up mock interviews for Plaintiff. (Id. at pp. 23-

 24, PgID 202; Plaintiff Dep. at p. 70, PgID 144.)

       Lloyd testified that it was her typical practice, when meeting with employees

 to discuss personnel issues, to document the meetings. (Lloyd Dep. at p. 20, PgID

 201.) Consistent with that practice, Lloyd created a list of “talking points” in

 advance of her June 14, 2017 meeting with Plaintiff. (ECF No. 15-8, 6/14/17

 Talking Points, PgID 219-20.) At the conclusion of the meeting, Lloyd asked

 Plaintiff to sign the summary, which she did. (Id.) That summary provided, in part:

    Meeting with Jennise regarding notice to Jack of intent to seek other employment
    Dated:   6-14-17        .

    1. On May 5, 2017 Jennise sent email to supervisor that she was giving “heads
       up” she will be leaving position.
    2. Jack gave verbal offer of a retention bonus to stay until year end which Jennise
       declined.
    3. Jennise gave no time line to remain in her position with Mac Arthur.

    Clarifications:

    “it seems that the time has come and I need to seriously consider other
    employment”

                                           ***
    “overly justify a salary increase”

       1.     Mac Arthur annually researches each company position against market
              wages to verify we are in the appropriate wage brackets.
       2.     Data used for 2017 wage bracket:
                                  *** [Wage bracket information omitted]***
       3.     Wage for Jennise falls in the median range above


                                            10
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20              PageID.544      Page 11 of 54



                                               ***

    Mac Arthur Corporation has a position in which Jennise is now the incumbent. By
    giving notice of seeking other employment prior to the end of 2017, Jennise
    understands she is giving notice of her intention to quit [intention to look elsewhere]
    her position and the Company will begin the search for a replacement as of today.
    She also understands that, with the exception of an initial training period, the
    company cannot be expected to maintain two people in the same job opening and
    we will accept her resignation at that time. The initial training period will not exceed
    90 days from the start date of a replacement.

    Additional Comments:

           letting Jack know she is not happy in current position
           needs more personal satisfaction
           understands Mac Arthur position above.

    These notes are accurate and complete for the meeting between Jennise and Wendi
    (HR) on the date stated above. [Signature omitted.]

 (Id. (some handwritten notations omitted).) Lloyd handwrote all the notes on this

 document, with the exception of the notation where Plaintiff crossed out the phrase

 “intention to quit” and handwrote in “intention to look elsewhere.” (Id.; Lloyd Dep.

 at p. 35, PgID 205.) Lloyd testified that she told Plaintiff: “You understand those

 are the same things to me. Intending to look elsewhere and … ‘Intention to quit’ are

 the same things to me, and I will take action based on my understanding.” (Lloyd

 Dep. at p. 36, PgID 205.) Lloyd also noted on her talking points memo that Plaintiff

 had “no concrete plans” regarding how long she would remain at MacArthur.

 (6/14/17 Talking Points, PgID 219-20.)



                                              11
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.545    Page 12 of 54




              8.    Plaintiff’s Replacement is Hired

       After this meeting, MacArthur posted for the Inside Sales position. (van den

 Boogaart Dep. at p. 42, PgID 191.) MacArthur subsequently identified a suitable

 replacement after months of recruiting, and van den Boogaart met with Plaintiff on

 October 24, 2017 to discuss that candidate, before an offer was made to him. (Id.)

 According to van den Boogaart, he again asked Plaintiff whether she still intended

 to leave the company, and she responded “yes.” (2/2/18 van den Boogaart Letter,

 PgID 215-16.) Plaintiff, however, testified that she repeatedly stated that she had no

 intention to quit. (Plaintiff Dep. at pp. 143-44, PgID 162.) Van den Boogaart and

 Plaintiff then discussed a transition plan for the new candidate, and van den Boogaart

 proposed April 1, 2018 as the end date for the transition and training period for the

 new hire, as well as the end date for Plaintiff’s employment, unless she found another

 job sooner. (2/2/18 van den Boogaart Letter, PgID 215-16; Plaintiff Dep. at p. 144,

 PgID 162 (recalling van den Boogaart telling her the proposed end date for her

 employment would be April 1, 2018).)

       MacArthur made an offer of employment to Plaintiff’s replacement on

 October 25, 2017. (2/2/18 van den Boogaart Letter, PgID 216.) The Court finds it

 significant, that on November 5, 2017, Plaintiff provided van den Boogaart an “on-

 boarding plan” for “John,” her replacement, outlining the plan for her to train him

                                          12
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20           PageID.546     Page 13 of 54




 before she left the Company. (ECF No. 15-9, 11/5/17 On-Boarding Plan for

 Replacement, PgID 222-23; Plaintiff Dep. at pp. 146-47, PgID 163 (stating that she

 created the plan for “John,” her replacement); van den Boogaart Dep. at pp. 26-27,

 PgID 187.)

       At the end of December 2017, during the “year-end process” and when it

 became clear that the new hire would work out, Lloyd began preparing a transition

 plan for Plaintiff’s end of employment, which included a description of her duties

 and the April 1, 2018 end date for her employment (although Lloyd did not present

 this plan to Plaintiff until January 2018). (Lloyd Dep. at pp. 24-25, PgID 202; see

 ECF No. 15-10, 1/11/18 Transition Plan, PgID 225.)

              9.     Possible Job Transfer

       According to Plaintiff, at around the same time van den Boogaart informed

 her about hiring her replacement, he also informed her about another position that

 might become available that she may be interested in. (Plaintiff Dep. at pp. 137-39,

 PgID 160-61.) Plaintiff claimed that he told her another employee, co-owner Nicole

 Barrett, was going to be leaving her sales/marketing job at the end of the year and

 he talked to Plaintiff about taking over Barrett’s duties. (Id.) Plaintiff does not recall

 whether the position would be permanent or an interim position. (Id.) She testified

 that van den Boogaart said this information could not be made public at that time

                                            13
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20           PageID.547     Page 14 of 54




 because Barrett’s departure had not yet been announced, but that once it was their

 discussions would move forward. (Id.) Plaintiff however never transitioned into

 that position.

       Defendants dispute that there was a marketing sales coordinator position that

 Plaintiff could have transitioned into. (Defs.’ Reply at p. 3, PgID 500.) Rather, van

 den Boogaart testified that it was announced in the end of December 2017 that

 Barrett was going to be taking some other activities outside of the organization, and

 that the marketing activity that she managed would be assumed by van den Boogaart.

 (Van den Boogaart Dep. at p. 33, PgID 188.) Defendants claim that van den

 Boogaart did not learn of Barrett’s decision to stop performing certain tasks until the

 end of November of 2017, after Plaintiff’s replacement was hired. (Id.; Defs.’ Reply

 at pp. 3-4, PgID 500-01, citing ECF No 18-2, 12/4/17 Christie Wong Barrett Email

 to van den Boogaart.) He asserts he never offered those job responsibilities to

 Plaintiff, and the first time he heard Plaintiff’s claim that she was offered the position

 was in the January 16th meeting with Plaintiff. (van den Boogaart Dep. at pp. 33-

 34, PgID 188-89.)

              10.    Plaintiff’s January 10, 2018 Request to Work Remotely from
                     Ann Arbor

       On or around January 10, 2018, Plaintiff informed van den Boogaart that she

 would be working remotely from Ann Arbor every other Friday for treatments and
                                     14
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.548    Page 15 of 54




 that she would be unavailable during the one-hour treatments, but that she otherwise

 would continuing her schedule of working remotely on Mondays and Fridays.

 (Plaintiff Dep. at pp. 149-52, PgID 163-64.) Van den Boogaart approved this request

 and only asked that Plaintiff let him know her schedule. (Id.) Lloyd was not part of

 this conversation and Plaintiff does not know whether Lloyd knew about this

 accommodation. (Id.)

             11.    January 11, 2018 Transition Plan and Follow-up Meetings

       The next day, on January 11, 2018, Lloyd presented Plaintiff with the written

 transition plan. (1/11/18 Transition Plan, PgID 225; Lloyd Dep. at pp. 25-26, PgID

 202-03.) When she did so, Plaintiff “exploded” and said that she was not resigning.

 (Lloyd Dep. at p. 26, PgID 203.)

       Plaintiff sent an email to Lloyd the next day to “address a few statements that

 are not accurate.” (ECF No. 17-5, 1/12/18 Plaintiff Email, PgID 327.) Specifically,

 Plaintiff stated that her May 5, 2017 email to van den Boogaart “was to let him know

 that I could no longer carry the job responsibilities for Carlos, Antonio and myself

 without proper compensation” but that “at no time did I ‘give notice’” and that “at

 that time, my heads up was not official.” (Id.) She stated that she again noted on

 the June 14, 2017 Talking Points document that she “had not and was not quitting,”



                                         15
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.549      Page 16 of 54




 that she “had no plan,” and that she “just wanted to be compensated for the work

 [she] was doing.” (Id.)

       On January 16, 2018, Lloyd, van den Boogaart, and Plaintiff met to discuss

 the issues in Plaintiff’s January 12th email. (Lloyd Dep. at p. 26, PgID 203.) Lloyd

 explained to Plaintiff that the Company could not support two people in the same

 position and asked her to provide a proposal of how MacArthur could retain her,

 stating “Jennise, I can’t go forward if you don’t give me a document that says, ‘This

 is what I’m going to do. This is what I want to do. This is what I’m qualified to do

 with this company. Here’s where I think I could be of value.’ Because I [Lloyd] had

 no position to offer her.” (Lloyd Dep. at pp. 26-27, PgID 203.)

       Lloyd followed up that meeting with an email to van den Boogaart and

 Plaintiff documenting the conversation. (ECF No. 15-11, 1/16/18 Lloyd Email,

 PgID 231-32.) That email noted that Plaintiff acknowledged her prior conversations

 and meetings with van den Boogaart and Lloyd, but she stated that “[s]he was not

 resigning,” “MacArthur needs to do what they need to do,” and that “[h]er reason

 for sending the May 5th email was to document her reaching the breaking point on

 doing tasks not specific to her job scope without additional compensation.” (Id.)

 That email acknowledged that “[a]ll three parties agree there is no common

 understanding of Jennise’s intentions.” (Id.) The email concluded that:

                                          16
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.550    Page 17 of 54




       Jennise was asked if she wanted to stay a member of the Mac Arthur
       sales team or if she wanted to pursue other opportunities. She was told
       the company would support her with either choice but needed a clear,
       documented plan of moving forward from Jennise specifically outlining
       her intentions and how Mac Arthur could support her with her choice.

 (Id.) “A date of January 18th was set for a second meeting to review Jennise’s

 decisions.” (Id.)

       On January 18, 2018, Plaintiff responded to Lloyd’s January 16th email.

 (ECF No. 15-11, 1/18/18 Plaintiff Email, PgID 228-30.) She reiterated that she

 never had an intention to resign or quit, but that she instead intended to “continue

 coming to work and providing the same level of service that [she] ha[s] for the past

 13+ years.” (Id.) In response to the Company’s query if she wanted to stay a

 member of MacArthur, Plaintiff wrote: “My position is that I plan to continue

 coming to work and providing the same level of quality that I have always provided.

 It is unclear of what additional detail, plan or documentation is needed.” (Id.) She

 stated that when she had asked for a salary adjustment, she was asked how long her

 accommodated schedule would be needed and that she received a letter “one day

 after informing the company that [she] would be undergoing chemo treatments, that

 [she] would resign April 1, 2018.” (Id.) She also alleged that she “ha[s] encountered

 harassment here before that was motivated by my health issues and I was retaliated

 against with an unfavorable letter that was placed in my file. At that time, I did not

                                          17
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.551    Page 18 of 54




 file any formal complaints with an agency who governs such actions but I have

 decided to file a formal complaint with the Michigan Department of Civil Rights.”

 (Id.)

         On January 23, 2018, Lloyd met with Plaintiff, while van den Boogaart

 attended via telephone, to discuss the transition plan and whether Plaintiff had a

 proposal to present. (Lloyd Dep. at pp. 28-29, PgID 203.) Plaintiff then sent an

 email to Lloyd and van den Boogaart later that same day “summarize[ing]” the

 meeting. (ECF No. 15-11, 1/23/18 Email, PgID 227-28.) Plaintiff stated that,

 contrary to Lloyd’s assertion that Plaintiff failed to provide a detailed proposal, she

 previously responded on January 18th that it is her “plan to continue coming to work

 and providing the same level of quality that [she] ha[s] always provided.” (Id.) She

 noted that:

         Wendi stated that Jennise had not completed the task of providing a
         detailed plan of her intentions and confirmed that as a result Mac
         Arthur will move to terminate Jennise’s employment on April 1,
         2018.

 (Id. (emphasis added).) Plaintiff again complained of harassment, retaliation and

 discrimination based on her health and disability. (Id.)

         Lloyd testified that she asked Plaintiff to document her claims, but she never

 did so and instead made vague statements and referred to prior emails. (Lloyd Dep.


                                           18
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.552    Page 19 of 54




 at pp. 45-46, PgID 207-08.)        Lloyd concluded that Plaintiff’s claims were

 unsubstantiated. (Id. at pp. 46-46, PgID 208.)

             12.    FMLA Leave Offered to Plaintiff on January 25, 2018 and
                    Plaintiff Takes FMLA Leave from January 26 to April 16,
                    2018

       On January 24 and 25, 2018, Plaintiff called in sick. (Lloyd Dep. at p. 29,

 PgID 203.) MacArthur proactively offered Plaintiff FMLA leave on January 25,

 2018 after she “informed” it that she “may need leave” under the FMLA. (ECF No.

 15-12, 1/25/18 Kim Edwards Email, PgID 234-35; Plaintiff Dep. at p. 175, PgID

 170.) Plaintiff submitted her FMLA paperwork on January 29, 2018, in which her

 neurologist indicated that she needed leave from January 26, 2018 through April 16,

 2018. (ECF No. 15-15, FMLA Leave Paperwork, PgID 265-69.) MacArthur

 approved the leave. (Lloyd Dep. at p. 16, PgID 200.)

             13.    Subsequent Communications and Plaintiff’s Termination on
                    April 17, 2018

       On February 2, 2018, van den Boogaart sent a letter to Plaintiff outlining their

 communications from May 2017 to present regarding Plaintiff’s decision to look

 elsewhere and the hiring of her replacement, in response to Plaintiff’s January 23,

 2018 email “in which you claim that the decision to end your employment is based

 on harassment and retaliation.” (2/2/18 Letter, PgID 215-17.) The letter disputed

 that any employment decisions were based on discrimination or retaliation, and
                                     19
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20          PageID.553     Page 20 of 54




 stated that Plaintiff was provided with numerous opportunities to change her mind

 and commit to staying at the company, and that the April 1st termination date was

 set during the October 24, 2017 meeting “and has never changed.” (Id.) The letter

 concluded that because Plaintiff’s FMLA leave was approved through April 16,

 2018, her separation date would be extended to April 17, 2018. (Id.)

       Plaintiff sent an email to MacArthur on April 10, 2018, stating that she is

 “scheduled to return to work” on “Monday [the] 16th,” but that she “received

 notification that [her] employment will be terminated on April 17th.” (ECF No. 15-

 16, Email chain, PgID 274.) She then incongruously stated “I assume I should

 resume the same schedule prior to my FMLA and will be working remotely Monday

 the 16th but I don’t have access to anything since I started FMLA. So please let me

 know if I am expected to come into the office on Tuesday the 17th for any reason to

 be in compliance with the return to work after FMLA.” (Id.)

       Kim Edwards responded on April 13, 2018 that, as stated in van den

 Boogaart’s February 2, 2018 letter, “the termination of your employment will

 coincide with the end of your leave,” and that if Plaintiff is released to return to work

 on April 16th, her employment will end that day. (Id. at PgID 273.) Edwards

 confirmed on April 18, 2018 that if Plaintiff’s leave ends later than April 16, per the

 February 2nd letter from van den Boogaart, her separation date would “be extended

                                            20
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.554    Page 21 of 54




 until such time as [her] leave ends.” (Id. at PgID 272.) All of this occurred well

 after she had been informed that the Company had hired a replacement for Plaintiff

 because she had informed the Company that she intended to seek other employment.

       Plaintiff’s employment was terminated on April 17, 2018.

              14.   Plaintiff Applies for Social Security Disability Benefits

       After her last day worked, Plaintiff received short-term disability benefits

 until they were exhausted, and she then received long-term benefits because she

 could not work, at least through the date of her deposition. (Plaintiff Dep. at pp.

 190-91, PgID 174.)

       Plaintiff applied for Social Security Disability Insurance (“SSDI”) benefits on

 December 26, 2018, and represented that she became disabled on January 26, 2018

 – her last day worked at MacArthur. (ECF No. 15-13, SSDI Application, PgID 237-

 39.) She stated that her injury, illness or condition “was not related to work.” (Id.)

 Her application for benefits was denied. (Plaintiff Dep. at p. 191, PgID 174.)

 Plaintiff appealed that denial. (Id. at pp. 193-94, PgID 174-75.)

       B.     Procedural History

       On January 24, 2019, this case was removed to this Court from the Genesee

 County Circuit Court. (ECF No. 1, Notice of Removal.) Plaintiff alleges claims

 against her former employer and her former supervisor for interference and

                                          21
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20          PageID.555    Page 22 of 54




 retaliation in violation of the FMLA and against her former employer only for

 discrimination in violation of the ADA. (ECF No. 1-1, Compl.) Specifically,

 Plaintiff claims that Defendants interfered with her FMLA rights by failing to return

 her to her same or an equivalent position following her FMLA leave, and terminated

 her employment before the expiration of her FMLA leave. (Id. Count I, ¶¶ 26-44,

 PgID 10-12.) She also claim that Defendants retaliated against her in violation of

 the FMLA by failing to restore her to her previous position or an equivalent position

 and by terminating her employment. (Id. Count II, ¶¶ 45-47, PgID 12-13.) Finally,

 Plaintiff claims that Defendant MacArthur violated the ADA by refusing to honor

 doctor-imposed limitations/restrictions for Plaintiff, refusing to accommodate

 Plaintiff, refusing to place Plaintiff into available jobs she was capable of doing, and

 terminating her employment. (Id. Count III, ¶¶ 48-55, PgID 13-14.) Plaintiff seeks

 compensatory, liquidated and punitive damages as well as equitable relief, including

 reinstating her to an appropriate position with Defendant MacArthur. (Id. PgID 15.)

       On February 3, 2020, Defendants filed their motion for summary judgment,

 arguing that Plaintiff’s FMLA interference and retaliation claims, based solely on

 her claims that she was not returned to her position after her leave and her

 employment ended when her leave ended, fail because her end of employment was

 agreed to and planned well in advance of her FMLA leave. (ECF No. 15, Defs.’

                                           22
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20      PageID.556    Page 23 of 54




 Mot. at pp. 16-19, PgID 113-16.) Thus, Plaintiff cannot point to any evidence that

 Defendants interfered with her rights under the FMLA and she is unable to establish

 a causal connection between her end of employment and her FMLA leave. (Id.)

 Defendants also argue that Plaintiff’s ADA discrimination and failure to

 accommodate claims against MacArthur fail because Plaintiff cannot establish a

 prima facie case of disability discrimination, she has no evidence of pretext to

 overcome MacArthur’s legitimate, non-discriminatory business reason, and Plaintiff

 cannot establish a prima facie case of failure to accommodate. (Id. at pp. 19-23,

 PgID 116-20.) Finally, Defendants argue that Plaintiff’s alleged economic damages

 should be precluded because she represented to the Social Security Administration

 (“SSA”) that she is disabled and unable to work after January 25, 2018. (Id. at pp.

 23-24, PgID 120-21.)

       Plaintiff responded to Defendants’ motion on February 20, 2020, asserting

 that Defendants are not entitled to summary judgment on her FMLA interference

 claim because it is undisputed that her employment was terminated when her FMLA

 leave ended, and thus she was never returned to the same or an equivalent position.

 (ECF No. 17, Pl.’s Resp. at pp. 10-12, PgID 291-93.) She further contends that she

 has established a causal connection supporting her FMLA retaliation claim because

 her employment was terminated at the exact same time her FMLA leave expired,

                                         23
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.557    Page 24 of 54




 and Defendants demonstrated displeasure and/or anger in Plaintiff’s taking FMLA

 leave. (Id. at pp. 13-17, PgID 294-98.) She asserts that there is a dispute of material

 fact as to whether she resigned. (Id.) Finally, Plaintiff argues that Defendant

 MacArthur terminated Plaintiff instead of allowing her to continue working with an

 accommodation, as it had allowed for the prior six years. (Id. at pp. 17-22, PgID

 298-303.) She further contends that the Sixth Circuit has stated that it is not

 dispositive that Plaintiff has a claim for ADA violations while she also has an

 application for SSDI benefits stating that she is “unable to work,” and that she only

 applied for disability benefits because her long-term disability carrier required her

 to do so. (Id.) She concludes that material factual disputes exist as to whether she

 resigned and whether she trained her replacement because she was leaving or so she

 could take another job with the company. (Id. at p. 22, PgID 303.)

       Defendants filed a reply brief on March 5, 2020, characterizing this matter as

 a case of “buyer’s remorse.” (ECF No. 18, Defs.’ Reply, at p. 1, PgID 498.)

 Defendants argue that the unrebutted evidence shows that the decision to terminate

 Plaintiff’s employment predated her January 26, 2018 request for FMLA leave, and

 thus MacArthur was not required to reinstate Plaintiff when her leave ended. (Id. at

 pp. 1-2, PgID 498-99.) Defendants further assert that Plaintiff’s modified work

 schedule continued until her FMLA leave, and thus her “failure to accommodate”

                                           24
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.558    Page 25 of 54




 claim fails, and that she is not a “qualified individual with a disability” under the

 ADA because Plaintiff repeatedly made representations to the SSA that she was

 disabled and unable to work. (Id. at pp. 3-7, PgID 500-04.)

                             II.   LEGAL STANDARD

       Summary judgment is appropriate where the moving party demonstrates that

 there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S.

 317, 322 (1986); Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of a motion

 for summary judgment where proof of that fact ‘would have [the] effect of

 establishing or refuting one of the essential elements of a cause of action or defense

 asserted by the parties.’” Dekarske v. Fed. Exp. Corp., 294 F.R.D. 68, 77 (E.D. Mich.

 2013) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984)). A dispute

 is genuine “if the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

 (1986).

       “In deciding a motion for summary judgment, the court must draw all

 reasonable inferences in favor of the nonmoving party.” Perry v. Jaguar of Troy,

 353 F.3d 510, 513 (6th Cir. 2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986)). At the same time, the non-movant must produce

 enough evidence to allow a reasonable jury to find in his or her favor by a

                                           25
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.559    Page 26 of 54




 preponderance of the evidence, Anderson, 477 U.S. at 252, and “[t]he ‘mere

 possibility’ of a factual dispute does not suffice to create a triable case.” Combs v.

 Int’l Ins. Co., 354 F.3d 568, 576 (6th Cir. 2004) (quoting Gregg v. Allen–Bradley

 Co., 801 F.2d 859, 863 (6th Cir. 1986)). Instead, “the non-moving party must be

 able to show sufficient probative evidence [that] would permit a finding in [his] favor

 on more than mere speculation, conjecture, or fantasy.” Arendale v. City of Memphis,

 519 F.3d 587, 601 (6th Cir. 2008) (quoting Lewis v. Philip Morris Inc., 355 F.3d

 515, 533 (6th Cir. 2004)). “The test is whether the party bearing the burden of proof

 has presented a jury question as to each element in the case. The plaintiff must

 present more than a mere scintilla of the evidence. To support his or her position, he

 or she must present evidence on which the trier of fact could find for the plaintiff.”

 Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000) (internal quotation marks and

 citations omitted). “‘The central issue is whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one

 party must prevail as a matter of law.’” Binay v. Bettendorf, 601 F.3d 640, 646 (6th

 Cir. 2010) (quoting In re Calumet Farm, Inc., 398 F.3d 555, 558 (6th Cir. 2005)).

 That evidence must be capable of presentation in a form that would be admissible at

 trial. See Alexander v. CareSource, 576 F.3d 551, 558–59 (6th Cir. 2009).



                                           26
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.560    Page 27 of 54




                                  III.   ANALYSIS

       A.     Plaintiff’s FMLA Interference and Retaliation Claims Against
              MacArthur and van den Boogaart

       Plaintiff alleges claims against both Defendants for violation of the Family

 and Medical Leave Act (“FMLA”). The FMLA makes it unlawful for an employer

 to “interfere with, restrain, or deny the exercise of or the attempt to exercise, any

 right provided under this subchapter,” or to retaliate or discriminate against an

 employee exercising FMLA rights. 29 U.S.C. § 2615(a)(1)-(2). The Sixth Circuit

 recognizes two distinct types of claims or theories of liability for FMLA

 wrongdoing: (1) the “entitlement” or “interference” theory, which prohibits an

 employer from interfering with an employee’s exercise of her FMLA rights or

 wrongfully denying those rights and requires the employer to restore the employee

 to the same or an equivalent position upon her return from FMLA leave; and (2) the

 “retaliation” theory, which prohibits an employer from taking any adverse action

 against an employee for exercising or attempting to exercise her rights under the Act.

 Bryson v. Regis Corp., 498 F.3d 561, 570 (6th Cir. 2007). “A plaintiff proceeding

 under a retaliation theory must show discriminatory or retaliatory intent, whereas a

 plaintiff alleging interference need not prove any unlawful intent on the part of his

 employer.” Tennial v. United States Parcel Serv., Inc., 840 F.3d 292, 308 (6th Cir.

 2016).
                                          27
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.561    Page 28 of 54




              1.     FMLA Interference Claim

       To establish a claim for interference under the FMLA, Plaintiff must

 demonstrate that (1) she is an eligible employee, (2) Defendant is an employer as

 defined under the FMLA, (3) Plaintiff was entitled to leave under the FMLA, (4)

 Plaintiff gave Defendant notice of her intention to take leave, and (5) Defendant

 denied Plaintiff FMLA benefits to which she was entitled. Tennial, 840 F.3d at 308.

 “A benefit is denied if an employer interferes with the FMLA-created right to

 medical leave or to reinstatement following the leave.” Id.

       The FMLA requires an employer to reinstate an employee who returns from

 FMLA leave to her previous position or to “an equivalent position with equivalent

 employment benefits, pay, and other terms and conditions of employment.” 29

 U.S.C. § 2614(a)(1)(A) and (B). An “equivalent position” is one that is “virtually

 identical to the employee’s former position in terms of pay, benefits and working

 conditions, including privileges, perquisites and status. It must involve the same or

 substantially similar duties and responsibilities, which must entail substantially

 equivalent skill, effort, responsibility, and authority.” Callaway v. Acad. of Flint

 Charter Sch., 904 F. Supp. 2d 657, 667 (E.D. Mich. 2012) (citation omitted).

       Plaintiff does not claim that she was denied time off under the FMLA. Rather,

 according to Defendants, the “sole basis for [Plaintiff’s] interference and retaliation

                                           28
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.562    Page 29 of 54




 claims is that she was not returned to her position after her leave and her employment

 ended when her leave ended.” (Defs.’ Mot. at p. 18, PgID 115.) Defendants argue,

 however, that Plaintiff’s “end date of employment had been contemplated and

 discussed when she informed MacArthur that it was time for her to leave the

 company and she was looking for other employment in May 2017.” (Id.) She signed

 off on the 90-day transition plan and end of employment date in June 2017, and when

 her replacement was hired in October 2017, the April 1, 2018 end date was agreed

 upon by van den Boogaart and Plaintiff. (Id.) The April 1, 2018 end date was

 confirmed again in the written transition plan on January 11, 2018. (Id.) Defendants

 contend that all of these “communications and plans … took place before MacArthur

 proactively offered Plaintiff FMLA leave on January 25, 2018.” (Id.) Defendants

 then conclude that Plaintiff “cannot point to any evidence that Defendants interfered

 with her rights under the FMLA” and they are entitled to summary judgment on

 Plaintiff’s FMLA interference claim. (Id. at pp. 18-19, PgID 115-16.)

       Plaintiff responds that Defendants admit that they terminated her employment

 “exactly and at the same time that Plaintiff’s FMLA leave ended.” (Pl.’s Resp. at

 pp. 11-12, PgID 292-93.) Specifically, Plaintiff points to an April 13, 2018 email

 from Kim Edwards, in which Edwards wrote:



                                          29
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.563    Page 30 of 54




       Hi Jennise,

       Sorry for my delay in responding.

       Your doctor’s certification indicates that your leave runs through April
       16, 2018. It is our understanding that you will be on leave on the 16th
       and have not been released back to work. Per Jack van den
       Boogaart’s letter to you dated February 2, 2018, should your leave
       end earlier, the termination of your employment will coincide with
       the end of your leave. Therefore, if you have been released to return
       to work on April 16, your employment will [sic] MacArthur will end
       that day and there is no need to report to work.

       Have a good day!

       Kim

 (Id., citing ECF No. 17-15, April 13, 2018 Email, PgID 457 (emphasis added).)

 Plaintiff asserts: “For ‘temporal proximity’ purposes, you cannot get closer in time

 that that!” (Pl.’s Resp. at p. 12, PgID 293.) She continues that Defendants gave her

 a “direct order – on two separate occasions” that Plaintiff should not report to work

 (Id. citing ECF Nos. 17-11, 17-15), and that “[t]rue to this threat, Plaintiff never

 returned to work for Defendants after 4/16/18, which is exactly when her FMLA

 ended.” (Id.)

       In its Reply brief, Defendants argue that, pursuant to 29 U.S.C. §

 2614(a)(3)(B), an employee is not entitled to reinstatement of a position to which

 she would not have been entitled had she never taken leave. (Defs.’ Reply at pp. 1-

 2, PgID 498-99.) According to Defendants, “[t]he unrebutted evidence in the instant
                                       30
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.564    Page 31 of 54




 case shows that the decision to terminate Plaintiff’s employment and replace her

 predated her January 26, 2018 request for FMLA leave,” and thus, pursuant to 29

 U.S.C. § 2614(a)(3)(B), MacArthur was not required to reinstate Plaintiff when her

 leave ended because “[h]er employment was scheduled to end on April 1, 2018

 before, and regardless of, her leave.” (Id. at p. 3, PgID 500.) Defendants argue that

 Plaintiff “creates a ‘false and phony’ narrative to direct attention away from the June

 14, 2017 meeting and the signed notes by Plaintiff” and “takes out of context the ‘no

 concrete plans’ note.” (Id.)

       The right to non-interference with medical leave is not absolute, and “the mere

 occurrence of interference with an employee’s FMLA rights is not a per se FMLA

 violation.” Verkade v. United States Postal Serv., 378 F. App’x 567, 575 (6th Cir.

 2010). Pursuant to 29 U.S.C. § 2614(a)(3)(B), no employee is entitled to “any right,

 benefit, or position of employment other than … [that] to which the employee would

 have been entitled had the employee not taken the leave.” More specifically, “[a]n

 employee returning from FMLA leave is not entitled to restoration unless he would

 have continued to be employed if he had not taken FMLA leave.” Grace v. USCAR,

 521 F.3d 655, 669 (6th Cir. 2008). As explained in Arban v. West Publishing

 Corporation, 345 F.3d 390 (6th Cir. 2003):

       The substantive right to reinstatement provide in § 2614(a)(1),
       however, “shall [not] be construed to entitle any restored employee to
                                        31
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.565    Page 32 of 54




       … any right, benefit, or position of employment other than any right,
       benefit or position to which the employee would have been entitled had
       the employee not taken the leave.” 29 U.S.C. § 2614(a)(3)(B).
       Similarly, the right to non-interference with medical leave also is not
       absolute. “[A]n employee who requests FMLA leave would have no
       greater protection against his or her employment being terminated for
       reasons not related to his or her FMLA request than he or she did before
       submitting that request.” Gunnell v. Utah Valley State Coll., 152 F.3d
       1253, 1262 (10th Cir. 1998). An employee lawfully may be dismissed,
       preventing him from exercising his statutory rights to FMLA leave or
       reinstatement, but only if the dismissal would have occurred regardless
       of the employee’s request for or taking of FMLA leave. Id.

 345 F.3d at 401. See also Hoge v. Honda of Am. Mfg., Inc., 384 F.3d 238, 245 (6th

 Cir. 2004) (“An employee returning from FMLA leave is not entitled to restoration

 unless he would have continued to be employed if he had not taken FMLA leave.”);

 O’Connor v. PCA Family Health Plan, Inc., 200 F.3d 1349, 1354 (11th Cir. 2000)

 (“We hold that when an ‘eligible employee’ who was on FMLA leave alleges her

 employer denied her FMLA right to reinstatement, the employer has an opportunity

 to demonstrate it would have discharged the employee even had she not been on

 FMLA leave.”). Thus, an employer is not precluded from terminating an employee

 who has requested or taken FMLA leave, so long as the employee’s exercise of

 FMLA rights is not a factor in the employer’s decision to take action against the

 employee. See Pharakhone v. Nissan N. Am., Inc., 324 F.3d 405, 408 (6th Cir. 2003)

 (“If the employee cannot show that he was discharged because he took leave – or at


                                         32
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20          PageID.566     Page 33 of 54




 least that his taking of leave was a ‘negative factor’ in the employer’s decision to

 discharge him – he cannot show a violation of the FMLA.”).

       In this case, Plaintiff argues that a material factual dispute exists as to whether

 she resigned from MacArthur and whether she trained a replacement because she

 was leaving the company, as opposed to training the replacement so that she could

 take another job within the company. (Pl.’s Resp. at p. 22, PgID 303.) Plaintiff does

 not dispute, however, that she informed her supervisor, van den Boogaart, on May

 5, 2017 in an email that “it seems that the time has come and I need to seriously

 consider other employment.” (5/5/17 Plaintiff Email, PgID 212.) In a follow up

 meeting later that month, van den Boogaart offered Plaintiff a retention bonus if she

 would agree to stay to train her replacement, which she declined. (Van den Boogaart

 Dep. at pp. 8-9, PgID 182; Plaintiff Dep. at pp. 124-26, PgID 157-58.) Plaintiff also

 does not dispute that she signed the June 14, 2017 “Talking Points” document which

 provided, in relevant part, that:

     “On May 5, 2017 Jennise sent email to supervisor that she was giving
      ‘heads up’ she will be leaving position.”

     Plaintiff was given a “verbal offer of retention bonus to stay until year
      end which Jennise declined.”

     “By giving notice of seeking other employment prior to the end of 2017,
      Jennise understands she is giving notice of her intention to quit
      [intention to look elsewhere] her position and the Company will begin
      the search for a replacement as of today. She understands that, with
                                         33
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20          PageID.567    Page 34 of 54




       the exception of an initial training period, the Company cannot be
       expected to maintain two people in the same job opening and we
       will accept her resignation at that time. The initial training period
       will not exceed 90 days from the start date of a replacement.”

 (6/14/17 Talking Points, PgID 219-20 (emphasis added).) Plaintiff signed her name

 under the statement: “These notes are accurate and complete for the meeting between

 Jennise and Wendi (HR) on the date stated above.” (Id. at PgID 220.)1 She also

 does not dispute that she met with van den Boogaart before MacArthur extended an

 offer to her replacement in October 2017, and that April 1, 2018 was discussed as

 the proposed end date of Plaintiff’s employment. (Plaintiff Dep. at pp. 136-38, 144,

 PgID 160-62; Plaintiff 1/18/18 Email, PgID 229.)2 On January 11, 2018, Lloyd



 1
   Plaintiff confirmed, in her January 12, 2018 email to Lloyd, that Lloyd “allowed
 [Plaintiff] to review the [June 14, 2017] document, identify inaccuracies and then
 hand-write the corrections.” (ECF No. 17-5, 1/12/18 Plaintiff Email, PgID 327.)
 2
   Plaintiff agrees that she met with van den Boogaart before MacArthur extended an
 offer to her replacement, and that April 1, 2018 was discussed as the proposed end
 date of Plaintiff’s employment. (Plaintiff Dep. at pp. 136-38, 144, PgID 160-62;
 Plaintiff 1/18/18 Email, PgID 229.) However, Plaintiff disputes that she agreed to
 resign effective April 1, 2018, but rather contends that she stated that she did not
 have any intention to quit at that time. She believed she would instead transition
 into a new position created by the departure of another employee, co-owner Nicole
 Barrett. (Plaintiff Dep. at pp. 138-39, 143-PgID 161.) Whether this could create a
 disputed issue of fact as to Plaintiff’s understanding at that point in time, Defendants
 made clear again on January 11, 2018 (before Plaintiff’s FMLA leave) that it would
 accept Plaintiff’s resignation of employment on April 1, 2018 (1/11/18 Transition
 Plan, PgID 225), and Plaintiff confirmed that she knew as of January 16, 2018 that
 this new role was not an option. (1/18/18 Plaintiff Email, PgID 229.)
                                             34
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.568    Page 35 of 54




 presented Plaintiff with the written transition plan “for the 90-day training period”

 for Plaintiff’s replacement, unambiguously stating that “[a]t the end of the training

 period on April 1, 2018, Mac Arthur will accept your resignation of employment as

 discussed during our conversation on June 14th.” (1/11/18 Letter, PgID 225.)

 Finally, Plaintiff wrote that Defendants again confirmed this April 1, 2018

 termination date on January 23, 2018. (1/23/18 Plaintiff Email, PgID 227.)

       The issue is whether Plaintiff’s termination date was set before she requested

 FMLA leave, and thus whether she would have been terminated regardless of her

 leave. Defendants have presented summary judgment evidence that they accepted

 Plaintiff’s resignation and determined her end date of employment before she

 requested leave, and that Defendants had in fact already hired Plaintiff’s replacement

 prior to her requesting leave. That Plaintiff subsequently informed them that she

 was not resigning does not change that fact, or render her termination, at the end of

 her FMLA leave, a violation of the FMLA.

       There is no direct evidence in the record to support the argument that

 Defendants’ decision to terminate Plaintiff was related to her FMLA leave. In fact,

 Defendants agreed to extend Plaintiff’s previously set termination date to April 17,

 2018, “or until such time as your leave ends,” so that she could take her full leave.

 (2/2/18 van den Boogaart Letter, PgID 216,) Viewing the evidence in the light most

                                          35
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.569    Page 36 of 54




 favorable to Plaintiff, while Plaintiff disputes that she resigned, and she may not

 have given a “time line to remain in her position” and had “no concrete plans”

 regarding when she would leave, the undisputed evidence demonstrates that

 MacArthur set her end date of employment as April 1, 2018 before she requested

 and took FMLA leave and thus that she was not entitled to reinstatement to her

 position following her FMLA leave. See Ahmarani v. Sieling & Jones, Inc., 211 F.

 Supp. 2d 658, 660-61 (D. Md. 2002) (holding employer did not violate the FMLA

 because it made the decision to terminate the plaintiff, and in fact had already begun

 interviewing for a replacement, before he requested FMLA leave, even though the

 exact date for plaintiff’s termination may not have been set when he requested

 leave); Patterson v. Alltel Info. Serv., Inc., 919 F. Supp. 500, 505 (D. Me. 1996)

 (finding the evidence undisputedly showed that defendant had made the decision to

 replace plaintiff three weeks prior to the request for FMLA leave and that “only the

 timing of the final decision to replace him is relevant” to the interference claim,

 regardless of when the decision was implemented).3


 3
   The case Plaintiff relies on in her Response brief, Russell v. Bronson Heating and
 Cooling, 345 F. Supp. 2d 761 (E.D. Mich. 2004) (Borman, J.) is distinguishable. In
 that case, the plaintiff was on “partial leave” following her delivery of her baby. Id.
 at 769. Defendants terminated plaintiff’s employment as a bookkeeper days before
 she was scheduled to resume full time employment for poor performance, including
 “some glaring problems and some imbalances” in defendant’s books, and plaintiff’s
 alleged failure to pay state taxes and properly pay Union benefits. Id. Plaintiff
                                             36
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.570    Page 37 of 54




       Based on the present record, a reasonable jury could reach only one

 conclusion: Defendants had already decided Plaintiff’s last date of employment

 before she requested leave, and had in fact hired her replacement, who she helped to

 train, months before she requested leave. For this reason, Plaintiff was not entitled

 to be restored to her previous position and Defendants’ motion for summary

 judgment on Plaintiff’s FMLA Interference claim (Count I) is GRANTED. See

 Ahmarani, 211 F. Supp. 2d at 661 (collecting cases holding employee not entitled to

 reinstatement because the decision to terminate him had been made before he

 requested leave).

              2.     FMLA Retaliation claim

       Plaintiff also brings a claim of FMLA retaliation. To establish a prima facie

 case of FMLA retaliation, Plaintiff must show that (1) she was engaged in an activity

 protected by the FMLA; (2) Defendants knew that she was exercising her rights

 under the FMLA; (3) after learning of her exercise of FMLA rights, the Defendants

 took an employment action adverse to her; and (4) there was a causal connection


 presented summary judgment evidence disputing those allegations. Id. at 770. The
 Court thus found that the plaintiff established enough evidence to survive summary
 judgment on her FMLA interference claim. Id. at 780. Contrary to Plaintiff Noel’s
 assertion, the Russell case was not decided “on facts very similar to the facts or our
 case.” While Plaintiff Noel was not reinstated to her previous position, the reason
 is that Defendants had accepted her resignation and set the end date of her
 employment prior to her requesting FMLA leave.
                                           37
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.571    Page 38 of 54




 between the protected FMLA activity and the adverse employment action. Donald

 v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2013). If Plaintiff makes that showing,

 the burden shifts to Defendant to offer evidence of a legitimate, non-discriminatory

 reason for the adverse employment action. And if Defendant succeeds, the burden

 shifts back to Plaintiff to show that Defendant’s proffered reason is a pretext for

 unlawful discrimination. Id. To prove the proffered reason was pretext, Plaintiff

 must show that the proffered reason (1) has no basis in fact, (2) did not actually

 motivate Defendant’s challenged conduct, or (3) was insufficient to warrant the

 challenged conduct. Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000).

       As discussed above, Defendants contend that “Plaintiff’s sole basis for her

 interference and retaliation claims is that she was not returned to her position after

 her leave and her employment ended” but that “Plaintiff and MacArthur

 contemplated and regularly discussed [Plaintiff’s] desire to end her employment and

 agreed upon the April 1, 2018 end date – well in advance of her [January 25, 2018]

 FMLA leave.” (Defs.’ Mot. at pp. 16-17, PgID 113-14.) Defendants then argue,

 without any further discussion, that Plaintiff “is unable to establish a causal

 connection between her end of her employment and her FMLA leave.” (Id. at p. 18,

 PgID 115.)



                                          38
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20          PageID.572    Page 39 of 54




       As explained above, Defendants have presented conclusive summary

 judgment evidence that they made the decision to end Plaintiff’s employment on

 April 1, 2018, well before it she requested and took FMLA leave. Defendants

 notified Plaintiff in writing in June 2017 that in response to Plaintiff’s notice of

 seeking other employment that MacArthur would begin the search for her

 replacement and that it would accept Plaintiff’s resignation after the replacement

 was hired and trained, because it could not maintain two people in the same job

 opening. (6/14/17 Talking Points, PgID 219-20.) Plaintiff signed that document

 indicating that the “notes are accurate and complete for the meeting between Jennise and

 Wendi (HR) on the date stated above” (Id.) Plaintiff’s replacement was hired in late

 October 2017 and Plaintiff’s end date of employment was set at April 1, 2018.

 (2/2/18 van den Boogaart Letter, PgID 215-16; Plaintiff Dep. at p. 144, PgID 162.)

 That April 1, 2018 termination date was confirmed in January 2018, before

 Plaintiff’s FMLA leave. (1/11/18 Transition Plan, PgID 225.) Defendants then

 extended the end date to allow Plaintiff to take her full FMLA leave. (2/2/18 van

 den Boogaart Letter, PgID 215-17.)

       Plaintiff contends that she has established a prima facie case of FMLA

 retaliation because she: (1) engaged in “protected activity” by requesting and taking

 FMLA leave; (2) suffered a “materially adverse employment action” because her

                                           39
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20          PageID.573     Page 40 of 54




 employment was terminated; and (3) the causal connection is established because

 her employment was terminated at the very same time her FMLA leave expired,

 thereby establishing temporal proximity. (Pl.’s Resp. at pp. 13-14, PgID 294-95.)

 Plaintiff argues that evidence of temporal proximity together with a showing of

 displeasure and/or anger by Defendants due to Plaintiff taking FMLA leave

 establishes a causal connection. (Id.)

       However, “[n]o FMLA violation occurs where an employer has already

 decided to terminate the employee before the employee requests FMLA leave.”

 Kennebrew v. N.Y. City Hous. Auth., No. 01 CIV 1654 (JSR) (AJP), 2002 WL

 265120, at *19 (S.D.N.Y. Feb. 26, 2002) (citations omitted); see also Beno v United

 Tel. Co. of Fla., 969 F. Supp. 723, 726 (M.D. Fla. 1997) (“Before [plaintiff]

 requested medical leave, her supervisors had already … recommended her

 termination. Thus, [plaintiff’s] allegation of pretext – that she was terminated

 because of her request for medical leave – is undermined by the undisputed fact that

 [the employer’s] steps toward termination were already underway before [plaintiff]

 requested leave,” and thus she did not establish a prima facie case for an FMLA

 violation).4 “[T]emporal proximity is insufficient in and of itself to establish that the


 4
   Similarly, the “evidence” of “displeasure and/or anger” Plaintiff points to in her
 response brief occurred prior to the protected activity here – her FMLA leave. For
 example, Plaintiff alleges that “van den Boogaart was displeased with the fact that
                                          40
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.574    Page 41 of 54




 employer’s nondiscriminatory reason for discharging an employee was in fact

 pretextual.” Skrjanc v. Great Lakes Power Serv. Co., 272 F.3d 309, 317 (6th Cir.

 2001) (citations omitted). “Evidence that the employer had been concerned about a

 problem before the employee engaged in the protected activity undercuts the

 significance of the temporal proximity.” Smith v. Allen Health Sys., 302 F.3d 827,

 834 (8th Cir. 2002) (citations omitted).

       Facing a similar issue, another court in this district explained:

       In order to establish a causal link, Plaintiff must establish that his
       employer had knowledge of his protected activity when it made the
       decision to discharge him; without knowledge of the protected
       activity, there can be no inference that the adverse action was taken
       because of the protected activity. See Wade, 259 F.3d at 463 (prima
       facie case of retaliation requires showing that employer was aware of
       protected activity); Strouss v. Mich. Dep’t of Corrections, 75 F.

 she needed and was taking FMLA leave.” (Pl.’s Resp. at p. 14, PgID 295.) As
 explained above, the decision to terminate Plaintiff’s employment was made before
 she took leave. To the extent Plaintiff is referring to her work accommodation
 wherein she was continuously permitted to work from home Mondays and Fridays,
 and then to work remotely from Ann Arbor every other Friday, there is nothing in
 the record that the accommodation ever was, or even could be, designated as “FMLA
 leave” as opposed to a work accommodation. Plaintiff also points to evidence that
 she disputes resigning, pointing to January 18th and 23rd, 2018 emails in which she
 states that she was not resigning and/or quitting. She also points to evidence in June
 2017 that Defendant acknowledged that Plaintiff had “no concrete plans” regarding
 how long she would remain in her position and “no time line to remain in her
 position,” (6/14/17 Talking Points, PgID 219-20; Lloyd Dep. at p. 37, PgID 205),
 and acknowledged that Plaintiff disputes resigning from her position. (1/16/18
 Lloyd Email, PgID 231.) This “evidence” – all predating Plaintiff’s FMLA leave –
 is not relevant to showing that Defendants retaliated against her because of that
 leave.
                                           41
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.575    Page 42 of 54




       Supp.2d 711, 727 (E.D. Mich. 1999) (“Since the decision to transfer
       Plaintiff [the adverse employment action] actually predates Plaintiff’s
       complaints to her supervisor about Dr. Givens [the protected activity],
       clearly no causal nexus exists between those complaints and her
       transfer….”); see also Gregory v. Texas Youth Commission, 111 Fed.
       Appx. 719, 721, 2004 WL 2244241, at *2 (5th Cir. 2004) (no causal
       link established when employer “designated as interviewers two
       panelists who testified under oath that they were not aware of [the
       plaintiff’s] previous protected activity when they made the promotion
       decision [and the plaintiff] did not present evidence to the contrary.”)
       (emphasis added).

 Smith v. ACO, Inc., 368 F. Supp. 2d 721, 732-33 (E.D. Mich. 2005) (emphasis

 added).

       Here, as explained above, it is undisputed that Defendants made the decision

 to terminate Plaintiff’s employment before Plaintiff requested or was offered FMLA

 leave, and accordingly Plaintiff has not carried her burden of proving a causal link

 between her protected activity and the adverse employment action. The fact that the

 decision to terminate Plaintiff was made before she had requested or been offered

 FMLA leave necessarily means that the FMLA leave could not have been a factor

 in the decision. See Patterson, 919 F. Supp. at 505 (“Because Patterson lost his

 Account Manager position before he even requested leave, his leave could not have

 caused him to lose his Account Manager position.”). Accordingly, Defendants’

 motion for summary judgment on Plaintiff’s FMLA Retaliation claim (Count II) is

 GRANTED.

                                         42
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20          PageID.576     Page 43 of 54




       B.    ADA Claim

       Plaintiff alleges in her Complaint that Defendant MacArthur “harass[ed”

 Plaintiff, “‘perceive[ed] and/or regard[ed]” her as disabled and denied her work

 and/or employment opportunities based on this “wrongful perception,” refused to

 accommodate her, and terminated her in violation of the ADA. (Compl., Count III,

 ¶¶ 48-55, PgID 9-10.)5

       The ADA provides that:

       No covered entity shall discriminate against a qualified individual on
       the basis of disability in regard to job application procedures, the hiring,
       advancement, or discharge of employees, employee compensation, job
       training, and other terms, conditions, and privileges of employment.

 42 U.S.C. § 12112(a). An employee may prove disability discrimination using the

 familiar burden-shifting framework articulated in McDonnell Douglas Corp. v.

 Green, 411 U.S. 792 (1973): “the employee has the initial burden of establishing his

 prima facie case; if he does so, the burden shifts to the employer to articulate a

 legitimate, non-discriminatory reason for its actions; finally, the employee has the

 burden of rebutting the employer’s proffered reasons by showing them to be




 5
   In her response to Defendants’ Motion for Summary Judgment, Plaintiff appears
 to limit her claim under the ADA, or at least her argument, to an alleged refusal to
 continue to accommodate her disability, which accommodation Defendants had
 done for years. (See Pl.’s Resp. at pp. 17-22, PgID 298-303.)
                                          43
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.577    Page 44 of 54




 pretextual.” Demyanovich v. Cadon Plating & Coatings, L.L.C., 747 F.3d 419, 433

 (6th Cir. 2014).

       To make out a prima facie case of discrimination under the ADA, the plaintiff

 must establish by a preponderance of the evidence that: (1) she is disabled within the

 meaning of the ADA; (2) she is otherwise qualified to perform the essential functions

 of the job, with or without reasonable accommodations; and (3) she suffered an

 adverse employment action because of her disability. Id. The plaintiff’s disability

 must be a “but for” cause of the adverse employment action. Id.

       To establish a prima facie failure-to-accommodate claim, the plaintiff must

 show that: (1) she is disabled within the meaning of the ADA; (2) she is otherwise

 qualified for her position, with or without reasonable accommodation; (3) defendant

 knew or had reason to know about her disability; (4) she requested an

 accommodation; and (5) defendant failed to provide the necessary accommodation.”

 Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 839 (6th Cir. 2018).

       Plaintiff asserts that she suffers from lupus and necrotizing myopathy, which

 “substantially limits one or more major life activities.” Neither party disputes that

 Plaintiff here is disabled within the meaning of the ADA. Defendants instead argue

 that Plaintiff cannot establish a prima facie case under the ADA because she is not

 “otherwise qualified” to perform the essential functions of her position and she

                                          44
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.578    Page 45 of 54




 cannot show that she was terminated because of her disability. (Defs.’ Mot. at pp.

 19-20, PgID 116-17.) Defendants further argue that Plaintiff has no evidence of

 pretext to overcome MacArthur’s legitimate, nondiscriminatory business reason for

 her termination, and that she cannot establish a prima facie claim of failure to

 accommodate because she is not otherwise qualified and she was granted all

 requested accommodations. (Id. at pp. 20-23, PgID 117-20.)

              1.     Whether Plaintiff is “Otherwise Qualified”

       Common to both a claim of discrimination and a failure to accommodate is

 the plaintiff’s burden to prove that she was “otherwise qualified” for her position.

       Defendants argue that Plaintiff’s statements in her application for Social

 Security disability income (“SSDI”) benefits that she is unable to work preclude her

 from establishing that she was “otherwise qualified” to perform the essential

 functions of her position. (Defs.’ Mot. at pp. 19-20, PgID 116-17.) Plaintiff

 responds that she only applied for SSDI because her long-term disability carrier

 required her to, and that she has “a good explanation for why she makes an ADA

 claim, and at the same time has an application for Social Security Disability benefits”

 in that “she could, in fact, do her job at Defendant Employer, if only they

 accommodated her as they did for six years in a row.” (Pl.’s Resp. at pp. 19, 21,

 PgID 300, 302.)

                                           45
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.579     Page 46 of 54




       In support of their argument that Plaintiff cannot establish she is otherwise

 qualified because of her representations to the SSA, Defendants cite Stallings v.

 Detroit Public Schools, 658 F. App’x 221 (6th Cir. 2016), for stating that “plaintiff’s

 claims are foreclosed by her failure to explain the discrepancy between her

 application for disability benefits, which declares that she is incapable of working,

 and the contrary assertion implied in her discrimination claims—that she is capable

 of performing essential functions of a classroom teacher.” (Defs.’ Mot. at pp. 19-

 20, PgID 116-17, citing Stallings, 658 F. App’x at 225.) According to the Sixth

 Circuit in Stallings, “[w]ithout an explanation resolving this contradiction, plaintiff

 cannot demonstrate that she is ‘an otherwise qualified individual.’” Id.

       Contrary to Defendants’ contention that Plaintiff is essentially estopped from

 bringing her ADA claim because she sought SSDI benefits, the Supreme Court has

 rejected this argument in Cleveland v. Policy Management Systems Corporation,

 526 U.S. 795, (1999), stating: “[P]ursuit, and receipt, of SSDI benefits does not

 automatically estop the recipient from pursuing an ADA claim.” 526 U.S. at 797.

 As the Supreme Court explained in Cleveland, the two inquiries are distinct, “and

 there are … many situations in which an SSDI claim and an ADA claim can

 comfortably exist side by side.” Id. at 803 (observing, for example, that the SSA’s

 disability determination does not take into account the possibility of reasonable

                                           46
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.580    Page 47 of 54




 accommodation.) Rather, as another court in this district explained, “[a] plaintiff

 can survive summary judgment by explaining that she can perform the essential

 functions of her position with a reasonable accommodation – ‘a consideration the

 Social Security Administration’s (SSA) disability determination does not take into

 account.’” Peters v. University Bank, No. 16-12066, 2018 WL 1570630, at *6 (E.D.

 Mich. Mar. 30, 2018) (Hood, C.J.) (citing Stallings, 658 F. App’x at 226); see also

 Cleveland, 526 U.S. at 806 (holding “that an ADA plaintiff cannot simply ignore the

 apparent contradiction that arises out of the earlier SSDI total disability claim.

 Rather, she must proffer a sufficient explanation.”).

       Here, Plaintiff has explained in her Response that “the only reason [she]

 applied for Social Security Disability benefits was because her long-term disability

 carrier required her to” and “she could, in fact, do her job at Defendant Employer, if

 only they accommodated her as they did for six years in a row.” (Pl.’s Mot. at pp.

 19, 21, PgID 300, 302, citing ECF No. 17-21, Affidavit of Jennise Samuels Noel.)

 She continued that she did her job for six years in a row, with accommodation, and

 received good evaluations and “pay raises for exemplary work,” without any “undue

 hardship” to Defendants. (Id. at p. 21, PgID 302.) Plaintiff has thus provided a

 sufficient explanation as to how she can perform her job with reasonable

 accommodation. Indeed, Defendants concede that Plaintiff “performed her job well”

                                          47
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.581    Page 48 of 54




 and that she was terminated only because she resigned and it had hired a replacement

 for her position, not that she could not satisfactorily perform her job. (Defs.’ Mot.

 at p. 20, PgID 117.) Thus, Defendants’ argument that Plaintiff was not “otherwise

 qualified” based on her SSDI application is rejected. See Peters, 2018 WL 1570630,

 at *6 (finding a genuine issue of material fact regarding whether plaintiff, who

 applied for SSDI, is “otherwise qualified” because she proffered evidence that she

 can perform the essential functions of her job with a reasonable accommodation).

              2.    Whether Plaintiff has Demonstrated Pretext

       Defendants next argue that even if Plaintiff can establish a prima facie case of

 disability discrimination, MacArthur is entitled to summary judgment because

 Plaintiff cannot establish that MacArthur’s legitimate, nondiscriminatory reason for

 ending her employment – that her notice to the company that she was seeking other

 employment resulted in the hiring of her replacement, with her full knowledge and

 approval, resulting in her resignation – was pretextual. (Defs.’ Mot. at pp. 20-22,

 PgID 117-19.) According to Defendants, Plaintiff relies on nothing more than “her

 own subjective belief” that van den Boogaart did not increase her pay and that her

 employment ended because he did not like her accommodated schedule. (Id.)

       Plaintiff does not respond to this argument in her Response brief, and instead

 only addresses her ADA failure-to-accommodate claim, discussed below.

                                          48
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.582    Page 49 of 54




 Plaintiff’s failure to address this argument in her response constitutes a waiver of

 any argument she may have. See Pientack v. JPMorgan Chase Bank, N.A., No. 12-

 12435, 2013 WL 5372880, at *6 (E.D. Mich. Sept. 25, 2013) (“Courts in this district

 have deemed counts dismissed if the plaintiff fails to respond to arguments made in

 a dispositive motion.”) (citing Schull v. CitiMortgage, Inc., No. 11-15643, 2012 WL

 4498498, at *4 (E.D. Mich. Sept. 28, 2012) (dismissing two counts of a complaint

 as waived because “[a] party waives opposition to a motion if the party fails to

 respond to arguments raised in the motion.”)); Ritchie v. Coldwater Comm. Sch., 947

 F. Supp. 2d 791, 825 (W.D. Mich. 2013) (“Ritchie’s failure to address Defendants’

 governmental immunity argument in his response constitutes a waiver of any

 argument he may have.”) (citations omitted). In any event, a review of the record

 evidence reveals that Plaintiff cannot establish pretext, and that her disability was

 the “but for” reason for her termination, and Defendants are entitled to summary

 judgment on the merits of Plaintiff’s ADA discrimination claim as well.

       An employee bringing an ADA claim can show pretext by offering evidence

 that an employer’s stated reason for termination (1) had no basis in fact, (2) did not

 actually motivate its decision, or (3) was never used in the past to discharge an

 employee. Smith v. Chrysler Corp., 155 F.3d 799, 806 (6th Cir. 1998) (citation

 omitted). The pretext issue in this case is whether Defendants’ stated reason for

                                          49
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.583    Page 50 of 54




 discharging Plaintiff actually motivated the decision to terminate her employment.

 As detailed above, Defendants have provided ample summary judgment evidence

 demonstrating that Plaintiff’s employment ended because she, in her own words,

 gave notice to MacArthur that she “need[s] to seriously consider other employment”

 and that it was her “intention to look elsewhere” for employment, which resulted in

 the recruiting and hiring of her replacement (with her knowledge and approval) and

 the subsequent end of her employment with MacArthur. That Plaintiff later asserted

 that she did not intend to resign fails to demonstrate that Defendants’ reason for her

 termination had no basis in fact or was otherwise pretextual in light of the evidence

 above. Plaintiff otherwise offers nothing more than her subjective belief that

 Defendants harbored discriminatory animus based on her disability, which they had

 accommodated for years before she had indicated her intention to seek employment

 elsewhere. An isolated inquiry by van den Boogaart in early 2017 into Plaintiff’s

 schedule accommodation fails to demonstrate any discriminatory animus or other

 establish pretext. Van den Boogaart testified with regard to Plaintiff’s modified

 work schedule that no employees complained about Plaintiff’s modified work

 schedule and that Plaintiff sufficiently completed her work with that schedule, and

 that he in fact gave Plaintiff good evaluations for her performance in 2016 and 2017.

 (van den Boogaart Dep. at pp. 36-37, 42-43, PgID 189, 191.) Plaintiff pointed out

                                          50
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20        PageID.584    Page 51 of 54




 elsewhere in her response that one day after notifying Defendant that she needed an

 accommodation so that she could undergo treatment, she received a letter from

 Lloyd stating that she would resign April 1, 2018. (Plaintiff 1/18/18 Email, PgID

 230.) However, as explained above Plaintiff admits that she was readily granted that

 accommodation, that the April 1, 2018 termination date had been communicated to

 her months before she requested the accommodation, and that she has no evidence

 that Lloyd was even aware of that accommodation request when she sent the January

 11, 2018 transition plan letter to Plaintiff. (Plaintiff Dep. at pp. 149-52, PgID 163-

 64.)

        Thus, to the extent Plaintiff brings an ADA discrimination claim (as opposed

 to only a failure-to-accommodate claim under the ADA as argued in her response

 brief), Defendants’ motion for summary judgment on that claim is GRANTED.

              3.    Plaintiff’s Failure-to-Accommodate Claim

        Plaintiff’s arguments in support of her ADA claim in Response brief focus

 solely on whether Defendants violated her rights under the ADA by refusing to

 continue to accommodate her. (Pl.’s Resp. at pp. 17-22, PgID 298-303.) The ADA

 defines the term “discriminate” to include “not making reasonable accommodations

 to the known physical or mental limitations of an otherwise qualified individual with

 a disability” unless the employer “can demonstrate that the accommodations would

                                          51
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20       PageID.585    Page 52 of 54




 impose an undue hardship.” 42 U.S.C. § 12112(b)(5)(A). Unlike a disability

 discrimination claim premised on a wrongful termination theory, the burden-shifting

 framework set forth in McDonnell Douglas does not apply to a failure-to-

 accommodate theory. Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 839 (6th

 Cir. 2018). Instead, ADA discrimination “claims premised upon an employer’s

 failure to offer a reasonable accommodation necessarily involve direct evidence (the

 failure to accommodate) of discrimination.” Id. (citation omitted.)

       As set forth above, to establish a prima facie failure-to-accommodate claim,

 the plaintiff must show that: (1) she is disabled within the meaning of the ADA; (2)

 she is otherwise qualified for her position, with or without reasonable

 accommodation; (3) defendant knew or had reason to know about her disability; (4)

 she requested an accommodation; and (5) defendant failed to provide the necessary

 accommodation.” Brumley, 909 F.3d at 839. Plaintiff “bears the initial burden of

 proposing an accommodation and showing that the accommodation is objectively

 reasonable.” Kleiber v. Honda of Am. Mfg., 485 F.3d 862, 870 (6th Cir. 2007).

       Defendants contend that MacArthur granted every request by Plaintiff for an

 “accommodation.”      (Defs.’ Mot. at pp. 22-23, PgID 119-20.)          Specifically,

 Defendants assert that it is undisputed that Plaintiff was permitted to work remotely

 on Mondays and Fridays since 2010, and then work remotely from Ann Arbor every

                                          52
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20         PageID.586    Page 53 of 54




 other Friday, and that there were no issues with Plaintiff’s performance. (Id. at p.

 23, PgID 120.) Defendants contend that there is no evidence that Plaintiff requested

 any other alleged accommodations and her failure-to-accommodate claim therefore

 fails.

          Plaintiff agrees in her response that Defendants “granted her request for an

 accommodation by allowing the accommodate[ion] for six years in a row!” (Pl.’s

 Resp. at p. 18, PgID 299.) She argues, however, that “Defendants deliberately

 choose [sic] to terminate Plaintiff’s employment instead of allowing her to continue

 working with an accommodation.” (Pl.’s Resp. at p. 19, PgID 300.)

          Plaintiff fails to offer, as is her burden, any evidence that she proposed or

 requested any accommodation that was not granted. Aldini v. Kroger Co. of

 Michigan, 628 F. App’x 347, 350-51 (6th Cir. 2015) (noting that the employee bears

 the burden of requesting a reasonable accommodation and thus if the employee does

 not propose an accommodation, her claim generally must fail.) Rather, she simply

 asserts that she should have been allowed to continue working with the

 accommodations that had been granted. Plaintiff fails to present any summary

 judgment evidence that Defendants failed to reasonably accommodate her and

 Defendants are entitled to summary judgment on Plaintiff’s her ADA failure-to-

 accommodate claim. Blazek v. City of Lakewood, 576 F. App’x 512, 517-18 (6th

                                            53
Case 2:19-cv-10244-PDB-APP ECF No. 19 filed 06/26/20    PageID.587    Page 54 of 54




 Cir. 2014) (“Plaintiff’s claim fails on the ground that he did not request any

 accommodation from Defendant prior to his termination.”).

                             IV.    CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendants’ Motion for

 Summary Judgment (ECF No. 15).

       IT IS SO ORDERED.

                                            s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge
 Dated: June 26, 2020




                                       54
